                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

JOHN PATELLA, a sole proprietor doing business as )
“LittleJohn’s” and doing business as “Platinum;” TERRY
                                                  )
SMITH KING, a sole proprietor doing business as   )
“Roosters;” and JONATHAN MAURICE BROWN, a sole    )
proprietor doing business as “Big Time Barbershop; on
                                                  )
behalf of themselves and all others similarly situated,
                                                  )
                                                  )
                                 Plaintiffs,      )
                                                  ) Case No. 1:20-cv-00433
vs.                                               )
                                                  )
PEOPLE’S REPUBLIC OF CHINA;                       )
THE COMMUNIST PARTY OF CHINA;                     )
NATIONAL HEALTH COMMISSION OF THE                 )
PEOPLE’S REPUBLIC OF CHINA; MINISTRY OF           )
EMERGENCY MANAGEMENT OF THE PEOPLE’S              )
REPUBLIC OF CHINA; MINISTRY OF CIVIL              )
AFFAIRS OF THE PEOPLE’S REPUBLIC OF               )
CHINA; PEOPLE’S GOVERNMENT OF HUBEI               )
PROVINCE, PEOPLE’S GOVERNMENT OF                  )
CITY, WUHAN INSTITUTE OF VIROLOGY;                )
and CHINESE ACADEMY OF SCIENCES,                  )
                                                  )
                                 Defendants.      )
________________________________________________________________________

                              COMPLAINT
________________________________________________________________________

      1.     Plaintiffs, on behalf of themselves and all those similarly situated, by and

through his undersigned counsel, hereby sue the named Defendants (collectively

"Defendants") for damages, and further allege as follows:

                                  INTRODUCTION




                                                                             Page 1 of 45

           Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 1 of 45
       2.     This is class action brought by the named Plaintiffs, individuals and business

owners in the State of North Carolina, for damages suffered as a result of the Coronavirus

pandemic, against Defendants, the People's Republic of China and its various government

entities overseeing the response to the Coronavirus pandemic in China generally and within

Hubei Province and the City of Wuhan particularly.

       3.     The world has been devastated in recent days by the ongoing spread of the

new strain of the Coronavirus, more commonly known as COVID-19. The virus began in

Wuhan, Hubei Province, China in December 2019, and has quickly spread throughout

Asia, Europe and, North America.

       4.     The PRC and the other Defendants knew or had reason to know that COVID-

19 was dangerous and capable of causing a pandemic, yet slowly and negligently acted,

and/or engaged in a systematic cover-up for their purposes.

       5.     The conduct of Defendants has caused injury and incalculable harm to be

named Plaintiffs and the putative class members, and such injury and harm will only

multiply in coming days and weeks. The Defendants' conduct has caused and will continue

to cause personal injuries and deaths, as well as other damages.

       6.     COVID-19 has left no community in the world untouched.

       7.     This COVID-19 pandemic is the direct result of a campaign of malfeasance

and deception carried out by Defendants.

       8.     Defendants, in violation of their duties to the international community,

engaged in inherently dangerous activities that imperiled the lives and health of millions.



                                                                                Page 2 of 45

            Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 2 of 45
       9.     When their actions began to kill hundreds of thousands of people across the

globe, Defendants sought to minimize the consequences, engaging in a cover-up and a

misleading public relations campaign by censoring scientists, ordering the destruction and

suppression of valuable research, and refusing cooperation with the global community, all

in violation of international health standards.

       10.    Defendants’ actions and inactions had profound effects in North Carolina,

and the same have adversely affected every citizen of the State of North Carolina.

       11.    This civil action seeks to hold Defendants accountable for the extraordinary

public-health crisis that they created and to allow named Plaintiffs and all those similarly

situated to recoup the damages which they have suffered as a result of Defendants’ actions

and inactions.

                                        PARTIES
       12.    Plaintiffs are citizens and residents of Forsyth County, North Carolina, and

they own and operate businesses for profit as sole proprietors. As individuals and business

owners, Plaintiffs have suffered direct and substantial damages proximately caused by

Defendants as is hereinafter alleged.

       13.    The putative members of the class consist of all of the citizens and residents

of the State of North Carolina who have been physically injured or who have suffered

economic harm as a result of the COVID-19 pandemic.

       14.    Defendant People’s Republic of China (“PRC” or “China”) is a communist

nation in Asia.



                                                                                Page 3 of 45

             Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 3 of 45
       15.    Defendant Communist Party of China (“CPC” or “Communist Party”) is the

sole governing party within China, and the Communist Party’s General Secretary becomes

the president of the PRC.

       16.    On information and belief, the Communist Party is not an organ or political

subdivision of the PRC, nor is it owned by the PRC or a political subdivision of the PRC,

and thus it is not protected by sovereign immunity. See, e.g., Yaodi Hu v. Communist Party

of China, 2012 WL 7160373, at *3 (W.D. Mich. Nov. 20, 2012) (holding that the

Communist Party of China is not entitled to immunity under the Foreign Sovereign

Immunities Act).

       17.    On information and belief, at all relevant times, the Communist Party

exercised direction and control over the actions of all other Defendants.

       18.    Defendant National Health Commission of the People’s Republic of China

(“National Health Commission”) is a ministry of the PRC’s State Council charged with

formulating health policies.

       19.    Defendant Ministry of Emergency Management of the People’s Republic of

China (“Ministry of Emergency Management”) is a ministry of the PRC’s State Council

charged with emergency management and emergency rescue.

       20.    Defendant Ministry of Civil Affairs of the People’s Republic of China

(“Ministry of Civil Affairs”) is a ministry of the PRC’s State Council charged with social

and administrative affairs.




                                                                              Page 4 of 45

             Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 4 of 45
        21.      The People’s Government of Hubei Province (“Hubei Province”) is the

provincial government of the geographical Hubei province in the PRC.

        22.      The People’s Government of the City of Wuhan (“City of Wuhan”) is the

city government of the capital city of Hubei Province in the PRC.

        23.      On information and belief, at all relevant times, the PRC, National Health

Commission, Ministry of Emergency Management, Ministry of Civil Affairs, Hubei

Province, and City of Wuhan (collectivity, the “Chinese Government Defendants”) and the

Communist Party acted in concert with one another and acted as agents and/or principals

of one another in relation to the conduct described herein.

        24.      The Wuhan Institute of Virology (“Wuhan Institute”) is located in Wuhan

and is a research institute that studies virology and related topics.

        25.      Since at least November 2019, the Wuhan Institute has conducted research

on coronaviruses.

        26.      Cables from the United States Department of State have warned of safety

concerns at the Wuhan Institute.1

        27.      The United States is currently conducting “a full-scale investigation into

whether the novel coronavirus, which went on to morph into a global pandemic that has

brought the global economy to its knees, escaped from” the Wuhan Institute.2



1
  Josh Rogin, State Department Cables Warned of Safety Issues at Wuhan Lab Studying Bat Coronaviruses,
Washington Post, (Apr. 14, 2020), https://www.washingtonpost.com/opinions/2020/04/14/state-department-cables-
warned-safety-issues-wuhan-lab-studying-bat-coronaviruses/.
2
  Bret Baier, US Officials Confirm Full-scale Investigation of Whether Coronavirus Escaped from Wuhan lab, Fox
News (Apr. 17, 2020), https://www.foxnews.com/politics/us-officials-investigation-coronavirus-wuhan-lab.


                                                                                                 Page 5 of 45

              Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 5 of 45
           28.     Defendant Chinese Academy of Sciences (“Chinese Academy of Sciences”)

is the national academy of the natural sciences for the PRC and describes itself as “the

linchpin of China’s drive to explore and harness high technology and the natural sciences

for the benefit of China.”3

           29.     The Chinese Academy of Sciences seeks to “commercialize” its discoveries

and boasts about spinning off hundreds of companies from its activities.4

           30.     The Chinese Academy of Sciences administers the Wuhan Institute.

           31.     On information and belief, at all relevant times, the Wuhan Institute and the

Chinese Academy of Sciences (collectively, the “Laboratory Defendants”), along with the

Chinese Government Defendants and the CPC, acted in concert with one another and acted

as agents and/or principals of one another in relation to the conduct described herein.

                                     JURISDICTION AND VENUE
           32.     Article III, Section 2 of the United States Constitution extends the judicial

power of federal courts to “all Cases … between a State, or the Citizens thereof, and foreign

States, Citizens or Subjects.”

           33.     This Court is given jurisdiction of this matter under 28 U.S.C. § 1330, which

provides for jurisdiction over foreign states, and 28 U.S.C. § 1332(a), which provides for

jurisdiction over citizens of a State and citizens or subjects of a foreign state and a foreign

state itself, where the amount in controversy exceeds $75,000.

           34.     The amount in controversy in this matter exceeds $75,000.

3
    Chinese Academy of Science, http://english.cas.cn/about_us/introduction/201501/t20150114135284.shtml.
4
    Id.


                                                                                                  Page 6 of 45

                 Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 6 of 45
       35.    This Court has jurisdiction over cases filed against foreign states such as the

Chinese Government Defendants under the commercial activity exception to the Foreign

Sovereign Immunities Act (“FSIA”), 28 U.S.C. § 1605(a)(2), which provides:

              (a) A foreign state shall not be immune from the jurisdiction of courts of the
              United States or of the States in any case— … (2) in which the action is based
              upon a commercial activity carried on in the United States by the foreign
              state; or upon an act performed in the United States in connection with a
              commercial activity of the foreign state elsewhere; or upon an act outside the
              territory of the United States in connection with a commercial activity of the
              foreign state elsewhere and that act causes a direct effect in the United States.
       36.    A commercial activity is defined to be “either a regular course of commercial

conduct or a particular commercial transaction or act. The commercial character of an

activity shall be determined by reference to the nature of the course of conduct or particular

transaction or act, rather than by reference to its purpose.” 28 U.S.C. § 1603(d).

       37.    On information and belief, the conduct of Defendants described below arises

out of commercial activities that have caused a direct effect in the United States and in the

State of North Carolina, including, but not limited to: (1) operation of the healthcare system

in Wuhan and throughout China; (2) commercial research on viruses by the Wuhan

Institute and Chinese Academy of Sciences; (3) the operation of traditional and social

media platforms for commercial gain; and (4) production, purchasing, and import and

export of medical equipment, such as personal protective equipment (“PPE”), used in

COVID-19 efforts.




                                                                                  Page 7 of 45

             Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 7 of 45
       38.    Additionally and in the alternative, this Court has jurisdiction over cases filed

against foreign states such as the Chinese Government Defendants under the non-

commercial tort exception to the FSIA, 28 U.S.C. § 1605(a)(5), which provides:

              (a) A foreign state shall not be immune from the jurisdiction of courts of the
              United States or of the States in any case— … (5) not otherwise encompassed
              by [the commercial activities exception], in which money damages are
              sought against a foreign state for personal injury or death, or damage to or
              loss of property, occurring in the United States and caused by the tortious act
              or omission of that foreign state or of any official or employee of that foreign
              state while acting within the scope of his office or employment; except this
              paragraph shall not apply to— (A) any claim based upon the exercise or
              performance or the failure to exercise or perform a discretionary function
              regardless of whether the discretion be abused, or (B) any claim arising out
              of malicious prosecution, abuse of process, libel, slander, misrepresentation,
              deceit, or interference with contract rights.
       39.    The non-commercial tort exception of 28 U.S.C. § 1605(a) (5) applies here

because money damages are sought against “a foreign state for personal injury or death, or

damage to or loss of property, occurring in the United States.”

       40.    Specifically, for purposes of the non-commercial tort exception of 28 U.S.C.

§ 1605(a) (5), each of the counts enumerated below are torts occurring in the United States.

       41.    In addition, the Communist Party is not a foreign state or an agency or

instrumentality of a foreign state, and is not entitled to any form of sovereign immunity.

       42.    This Court has personal jurisdiction over the Defendants because the torts,

harms, and injuries occurred in this District and in this Division of this District, and they

otherwise have sufficient contacts in North Carolina and the rest of the United States to

render the exercise of jurisdiction by this Court permissible.




                                                                                  Page 8 of 45

             Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 8 of 45
        43.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) (2) and (c)

because a substantial part of the events or omissions giving rise to Plaintiffs’ claims

occurred in this District and in this Division of this District.

                                    GENERAL ALLEGATIONS
                                   THE ORIGINS OF COVID-19

        44.      COVID-19 is an infectious disease that is caused by a novel coronavirus,

severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2).

        45.      Humans are believed to have first contracted COVID-19 in late 2019,

although the precise date is unknown.

        46.      Some sources date the first known case in China to November 17, 2019, or

possibly earlier.5

        47.      A variety of sources also date the first known case to December 2019.

        48.      One theory on the origin of the virus is that it made a zoonotic transmission

from animals at a wet market in Wuhan (the “Wuhan Seafood Market”).6

        49.      Another emerging theory on the origin of the virus is that it was released

from the Wuhan Institute of Virology, which was studying the virus as part of a commercial

activity.7

        50.      After first transmission, the virus began to spread rapidly.

5
  Josephine Ma, Coronavirus: China’s First Confirmed Covid-19 Case Traced Back to November 17,” South China
Morning Press (March 13, 2020), https://www.scmp.com/news/china/society/article/3074991/coronavirus-chinas-
first-confirmed-covid-19-case-traced-back.
6
  Chaolin Huang, Clinical Features of Patients Infected with 2019 Novel Coronavirus in Wuhan, China, The Lancet
(January 24, 2020), https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)30183- 5/fulltext.
7
  Bret Baier, Sources Believe Coronavirus Outbreak Originated in Wuhan lab as Part of China’s efforts to Compete
with US, Fox News (Apr. 15, 2020), https://www.foxnews.com/politics/coronavirus-wuhan-lab-china-compete-us-
sources.


                                                                                                  Page 9 of 45

              Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 9 of 45
        51.      According to The Lancet, one of the earliest known patients, a man affiliated

with the Wuhan Seafood Market, had a symptom onset date of December 1, 2019.8

        52.      Just five days later, the wife of this patient, who had no affiliation with the

market, began exhibiting symptoms, indicating human-to-human transmission.9

        53.      According to a study in the Chinese Medical Journal, sometime between

December 18 and 29, 2019, laboratory testing was being done on patients who exhibited

symptoms consistent with COVID-19.10

        54.      The study in the Chinese Medical Journal attributed the illnesses to “[a] novel

bat-borne [coronavirus] … that is associated with severe and fatal respiratory disease in

humans.”11

        55.      According to a study in the New England Journal of Medicine, “[t]he

majority of the earliest cases included reported exposure to the Huanan Seafood Wholesale

Market, but there was an exponential increase in the number of nonlinked cases beginning

in late December.”12

        56.      Thus, on or around late December 2019, healthcare professionals in Wuhan

were reporting infections indicating human-to-human transmission.




8
  Chaolin Huang, Clinical Features of Patients Infected with 2019 Novel Coronavirus in Wuhan, China, The Lancet
(January 24, 2020), https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)30183- 5/fulltext.
9
  Id.
10
   Li-Li Ren, Identification of a Novel Coronavirus Causing Severe Pneumonia in Human: a Descriptive Study,
Chinese Medical Journal, (February 21, 2010),
https://journals.lww.com/cmj/Abstract/publishahead/Identification_of_a_novel_coronavirus_causing.99423.aspx.
11
   Id.
12
   Li Qun, Early Transmission Dynamics in Wuhan, China, of Novel Coronavirus– Infected Pneumonia, New
England Journal of Medicine, (Jan. 29, 2020), https://www.nejm.org/doi/10.1056/NEJMoa2001316.


                                                                                                Page 10 of 45

              Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 10 of 45
        57.      According to Chinese sources cited in the National Review, on December

25, 2019, “Chinese medical staff in two hospitals in Wuhan [were] suspected of contracting

viral pneumonia and [were] quarantined. This is additional strong evidence of human-to-

human transmission.”13 This was corroborated by the Wall Street Journal.14

        58.      According to the South China Morning Press, “On December 27, Zhang

Jixian, a doctor from Hubei Provincial Hospital of Integrated Chinese and Western

Medicine, told China’s health authorities that the disease was caused by a new coronavirus.

By that date, more than 180 people had been infected, though doctors might not have been

aware of all of them at the time.”15

        59.      According to CNN, on December 30, 2019, Dr. Li Wenliang, using the

popular chat application WeChat, told his medical school alumni group about patients at

his hospital suffering from a SARS-like illness that may have originated from a

coronavirus.16

        60.      In his messages, Dr. Li Wenliang shared details of what would be named

COVID-19, urging them to take precautions against the risk of human- to-human

transmission.17



13
   Jim Geraghty, Devastating Lies, National Review, (March 23, 2020), https://www.nationalreview.com/the-
morning-jolt/chinas-devastating-lies/.
14
   Jeremy Page, How It All Started: China’s Early Coronavirus Missteps, The Wall Street Journal, (Mar. 6, 2020),
https://www.wsj.com/articles/how-it-all-started-chinas-early-coronavirus-missteps-11583508932.
15
   Josephine Ma, Coronavirus: China’s First Confirmed Covid-19 Case Traced Back to November 17,” South China
Morning Press (March 13, 2020), https://www.scmp.com/news/china/society/article/3074991/coronavirus-chinas-
first-confirmed-covid-19-case-traced-back.
16
   Yong Xiong, This Chinese Doctor Tried to Save Lives, but was Silenced. Now He Has Coronavirus, CNN, (Feb. 4,
2020), https://www.cnn.com/2020/02/03/asia/coronavirus-doctor-whistle-blower-intl-hnk/index.html.
17
   Id.


                                                                                                Page 11 of 45

              Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 11 of 45
        61.      A study of patients admitted through January 2 found that only 27 of 41

patients had a link to the Wuhan Seafood Market, indicating human-to- human

transmission in December.18

        62.      Despite the previously-mentioned evidence to the contrary, on December 31,

2020, the Wuhan Municipal Health Commission declared, “[t]he investigation so far has

not found obvious human-to-human transmission and no medical staff infection.”19

        63.      The World Health Organization (“WHO”) was finally informed of these

events on December 31, with the organization saying that “the WHO China Country Office

was informed of cases of pneumonia unknown etiology (unknown cause) detected in

Wuhan City, Hubei Province of China.”20

        64.      On information and belief, part of the Defendants’ cover-up involved

misleading the WHO, an international organization under the United Nations whose

objective is “the attainment by all peoples of the highest possible level of health,” according

to its Constitution.21

        65.      On information and belief, the Chinese Government Defendants delayed

reporting COVID-19 to the WHO for weeks after the outbreak was identified in the

Chinese medical community.



18
   Chaolin Huang, Clinical Features of Patients Infected with 2019 Novel Coronavirus in Wuhan, China, The Lancet
(January 24, 2020), https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)30183- 5/fulltext.
19
   Jim Geraghty, Devastating Lies, National Review, (March 23, 2020), https://www.nationalreview.com/the-
morning-jolt/chinas-devastating-lies/.
20
   World Health Organization, “Novel Coronavirus SITUATION REPORT, (January 21, 2020),
https://www.who.int/docs/default-source/coronaviruse/situation- reports/20200121-sitrep-1-2019-ncov.pdf.
21
   World Health, Organization Constitution, Article I, available at:
https://apps.who.int/gb/bd/PDF/bd47/EN/constitution-en.pdf?ua=1.


                                                                                                Page 12 of 45

              Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 12 of 45
        66.      Under Article 6.1 of the International Health Regulations, China had a duty

to report “all events which may constitute a public health emergency of international

concern within its territory” within 24 hours.

        67.      When China did inform the WHO of the disease, Chinese authorities denied

human-to-human transmission, despite having significant evidence to the contrary. On

information and belief, Defendants’ denial induced the WHO to also deny or downplay the

risk of human-to-human transmission in the critical weeks while the virus was first

spreading.

                    DEFENDANTS ALLOW THE VIRUS TO SPREAD
        68.      According to data gathered by the New York Times, approximately 175,000

individuals left Wuhan on January 1 alone to travel for the Lunar New Year.22

        69.      As stated by the New York Times, because of the Lunar New Year travel,

“[t]he timing of the outbreak could not have been worse.”23

        70.      According to the Wall Street Journal, China “went ahead with New Year

celebrations despite the risk of wider infections” and let “some five million people leave

Wuhan without screening.”24

        71.      Many of these travelers went not only to other parts of China, but they also

spread out across the globe.


22
   Jin Wu, How the Virus Got Out, The New York Times, (Mar. 22, 2020),
https://www.nytimes.com/interactive/2020/03/22/world/coronavirus
spread.html?action=click&module=Spotlight&pgtype=Homepage.
23
   Id.
24
   Jeremy Page, How It All Started: China’s Early Coronavirus Missteps, The Wall Street Journal, (Mar. 6, 2020),
https://www.wsj.com/articles/how-it-all-started-chinas-early-coronavirus-missteps-11583508932.


                                                                                                Page 13 of 45

              Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 13 of 45
        72.      In mid-January, on or around January 16, despite knowing the risks of doing

so, Wuhan leaders hosted a potluck dinner for 40,000 residents, increasing the potential

spread of the virus.25

        73.      Defendants allowed these massive public gatherings and massive exodus

from Wuhan despite knowing the risks of COVID-19, including the risk of human-to-

human transmission.

                               THE COVERUP BY DEFENDANTS
        74.      On December 30, 2019, the Wuhan Municipal Health Commission released

a notice to medical institutions that patients visiting the Wuhan Seafood Market had

contracted a pneumonia-like illness. 26

        75.      The notice warned medical professionals, “Any organizations or individuals

are not allowed to release treatment information to the public without authorization.”27

        76.      Within hours of sending his warning to colleagues via WeChat on December

30, screenshots of Dr. Li Wenliang’s message had been shared widely on social media, but

government censors then took action to stop the circulation.28




25
   James Griffiths, Is Wuhan’s mayor being set up to be the fall guy for the virus outbreak?, CNN, (Jan. 29, 2020),
available at https://www.cnn.com/asia/live-news/coronavirus-outbreak-01-29-20-intl
hnk/h_6d8cf9d5c0b2cf01447dd24325ed6dd3.
26
   Yong Xiong, This Chinese Doctor Tried to Save Lives, but was Silenced. Now He Has Coronavirus, CNN, (Feb. 4,
2020), https://www.cnn.com/2020/02/03/asia/coronavirus-doctor-whistle-blower-intl-hnk/index.html.
27
   Id.
28
   Jeremy Page, How It All Started: China’s Early Coronavirus Missteps, The Wall Street Journal, (Mar. 6, 2020),
https://www.wsj.com/articles/how-it-all-started-chinas-early-coronavirus-missteps-11583508932.


                                                                                                  Page 14 of 45

              Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 14 of 45
        77.      On or about December 31, researchers at the University of Toronto began to

notice censoring of key words about the virus on Chinese social media platforms. 29

        78.      One of the censored platforms was WeChat, and as explained by the

researchers, WeChat “has become increasingly popular among [Chinese] doctors who use

it to obtain professional knowledge from peers. Because of social media’s integral role in

Chinese society and its uptake by the Chinese medical community, systematic blocking of

general communication on social media related to disease information and prevention risks

substantially harming the ability of the public to share information that may be essential to

their health and safety.”30

        79.      On January 1 or 2, the Wuhan police stated that they had “taken legal

measures” against eight people who “published and shared rumors online,” and one of them

is believed to be Dr. Wenliang.31

        80.      According to CNN, “The police announcement [against the eight people] was

broadcast across the country on CCTV, China’s state broadcaster, making it clear how the

Chinese government would treat such ‘rumormongers.’”32




29
   Lotus Ruan, How Information on the Coronavirus is Managed on Chinese Social Media,” Censored Contagion:
How Information on the Coronavirus is Managed on Chinese Social Media, (Mar. 3, 2020),
https://citizenlab.ca/2020/03/censored-contagion-how-information-on-the-coronavirus-is-managed-on-chinese-
social-media/.
30
   Id.
31
   Yong Xiong, This Chinese Doctor Tried to Save Lives, but was Silenced. Now He Has Coronavirus, CNN, (Feb. 4,
2020), https://www.cnn.com/2020/02/03/asia/coronavirus-doctor-whistle-blower-intl-hnk/index.html.
32
   Id.


                                                                                               Page 15 of 45

              Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 15 of 45
        81.      The message reportedly said, “The internet is not a land beyond the law ...

Any unlawful acts of fabricating, spreading rumors and disturbing the social order will be

punished by police according to the law, with zero tolerance.”33

        82.      As described by the St. Louis Post-Dispatch, “The punishment of eight

doctors for ‘rumor-mongering,’ broadcast on national television on Jan. 2, sent a chill

through the city’s hospitals,” and suppressed information from reaching the rest of the

world.34

        83.      On January 1, 2020, “after several batches of genome sequence results had

been returned to hospitals and submitted to health authorities, an employee of one

genomics company received a phone call from an official at the Hubei Provincial Health

Commission, ordering the company to stop testing samples from Wuhan related to the new

disease and destroy all existing samples.”35

        84.      Also on January 1, 2020, Dr. Ai Fen, who ran an emergency department at a

Wuhan hospital, ordered her staff to put on masks, suspecting human-to-human

transmission.36

        85.      But that night, “the hospital’s discipline department summoned her for a chat

the next day. She was criticized for ‘spreading rumors,’ according to Dr. Ai. She tried to


33
   Id.
34
   Amanda St. Amand, Six days of silence when China didn’t warn public of likely pandemic, The St. Louis Post
Dispatch, (Apr. 16, 2020), https://www.stltoday.com/news/national/your-daily-6-nurses-suspended-over-masks-
cheaper-iphone-and-how-six-days-of-silence/collection_a2b87190-132f- 5438-a36d-1c48c64be013.html#1.
35
   “How early signs of the coronavirus were spotted, spread and throttled in China,” The Strait Times (Feb. 28,
2020), available at: https://www.straitstimes.com/asia/east-asia/how-early-signs-of-the- coronavirus-were-spotted-
spread-and-throttled-in-china.
36
   Jeremy Page, How It All Started: China’s Early Coronavirus Missteps, The Wall Street Journal, (Mar. 6, 2020),
https://www.wsj.com/articles/how-it-all-started-chinas-early-coronavirus-missteps-11583508932.


                                                                                                 Page 16 of 45

              Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 16 of 45
argue that the disease could be contagious. They said her action caused panic and ‘damaged

the stability’ of Wuhan. The hospital’s leadership also banned staff from discussing the

disease in public or via texts or images.”37

        86.      On January 2, 2020, the Wuhan Institute completed its genome sequencing

of the virus. 38

        87.      Discovery of the genome sequence was not announced at the time.39

        88.      On January 3, 2020, Dr. Wenliang was forced to confess to a misdemeanor,

prepare a self-criticism, and agree not to commit any additional “unlawful acts.”40

        89.      On January 3, 2020, “China’s National Health Commission (NHC), the

nation’s top health authority, ordered institutions not to publish any information related to

the unknown disease, and ordered labs to transfer any samples they had to designated

testing institutions, or to destroy them.”41

        90.      The National Review, quoting Chinese sources, stated that on January 3, the

“Wuhan Municipal Health Commission released another statement, repeating, ‘As of now,

preliminary investigations have shown no clear evidence of human-to-human

transmissions and no medical staff infections.’”42



37
   Id.
38
   Id.
39
   Id.
40
   Yong Xiong, This Chinese Doctor Tried to Save Lives, but was Silenced. Now He Has Coronavirus, CNN, (Feb. 4,
2020), https://www.cnn.com/2020/02/03/asia/coronavirus-doctor-whistle-blower-intl-hnk/index.html.
41
   Yu Gao, How Early Signs of the Coronavirus were Spotted, Spread and Throttled in China,” The Strait Times,
(Feb. 28, 2020), https://www.straitstimes.com/asia/east-asia/how-early-signs-of-the-coronavirus-were-spotted-
spread-and-throttled-in-china.
42
   Jim Geraghty, Devastating Lies, National Review, (March 23, 2020), https://www.nationalreview.com/the-
morning-jolt/chinas-devastating-lies/.


                                                                                               Page 17 of 45

              Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 17 of 45
        91.      According to the Wall Street Journal, on January 5, “a medical research

center in Shanghai notified the National Health Commission that one of its professors had

also identified a SARS-like coronavirus and mapped the entire genome using a sample

from Wuhan.”43

        92.      Like the genome discovery by the Wuhan Institute on January 2, the January

5 genome mapping was not made public for several days.44

        93.      On January 5, 2020, relying on information from Chinese officials, WHO

released a statement saying, “Based on the preliminary information from the Chinese

investigation team, no evidence of significant human-to- human transmission and no health

care worker infections have been reported.”45

        94.      On January 6, the United States Centers for Disease Control offered to send

a research team to assist Defendants, but Defendants did not extend permission to enter the

country.46

        95.      On January 8, 2020, WHO, relying on information from Chinese officials,

said, “WHO does not recommend any specific measures for travelers. WHO advises




43
   Jeremy Page, How It All Started: China’s Early Coronavirus Missteps, The Wall Street Journal, (Mar. 6, 2020),
https://www.wsj.com/articles/how-it-all-started-chinas-early-coronavirus-missteps-11583508932.
44
   Id.
45
   World Health Organization, Pneumonia of unknown cause – China, (Jan. 5, 2020),
https://www.who.int/csr/don/05-january-2020-pneumonia-of-unkown-cause-china/en/.
46
   Marisa Taylor, Exclusive: U.S. axed CDC Expert Job in China Months Before Virus Outbreak,” Reuters, (Mar.
22, 2020), https://www.reuters.com/article/us-health-coronavirus-china-cdc- exclusiv/exclusive-u-s-axed-cdc-
expert-job-in-china-months-before-virus- outbreak-idUSKBN21910S.


                                                                                                Page 18 of 45

              Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 18 of 45
against the application of any travel or trade restrictions on China based on the information

currently available.”47

        96.      Chinese authorities, including Defendants, did not publicly confirm the

outbreak as originating from a novel coronavirus until January 9, 2020, despite having a

mapping of its genome and other details showing that it was a new virus.48

        97.      On January 10, the New York Times attributed to the Wuhan City Health

Commission a statement that “[t]here is no evidence that the virus can be spread between

humans.”49

        98.      According to the National Review, citing Chinese sources, on January 11,

the Wuhan City Health Commission issued a statement saying, “All 739 close contacts,

including 419 medical staff, have undergone medical observation and no related cases have

been found . . . No new cases have been detected since January 3, 2020. At present, no

medical staff infections have been found, and no clear evidence of human-to-human

transmission has been found.”50 This statement directly contradicted then-existing

evidence.



47
   World Health Organization, Statement Regarding Cluster of Pneumonia Cases in Wuhan, China,” WHO, (Jan. 9,
2020), https://www.who.int/china/news/detail/09-01-2020-who-statement-regarding-cluster-of-pneumonia-cases-in-
wuhan-china.
48
   Jeremy Page, How It All Started: China’s Early Coronavirus Missteps, The Wall Street Journal, (Mar. 6, 2020),
https://www.wsj.com/articles/how-it-all-started-chinas-early-coronavirus-missteps-11583508932.
49
   Amy Qin, China Reports First Death From New Virus, The New York Times, (Jan. 10, 2010),
https://www.nytimes.com/2020/01/10/world/asia/china-virus-wuhan-death.html.
50
   Compare, Jim Geraghty, Devastating Lies, National Review, (March 23, 2020),
https://www.nationalreview.com/the-morning-jolt/chinas-devastating-lies/. and Jeremy Page, How It All Started:
China’s Early Coronavirus Missteps, The Wall Street Journal, (Mar. 6, 2020), https://www.wsj.com/articles/how-it-
all-started-chinas-early-coronavirus-missteps-11583508932.



                                                                                                Page 19 of 45

              Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 19 of 45
        99.      Chinese authorities, including Defendants, did not share the genome

sequence, which the Wall Street Journal described as a “critical step toward containing the

epidemic and designing a vaccine” with the international community until January 12.51

        100.     The first case outside of China was reported in Thailand on January 13.52

        101.     Following the Thai case, Defendants did not tell the public about the new

evidence directly confirming human-to-human transmission.53

        102.     For instance, PRC and CPC officials continued denying human-to- human

transmission and failed to inform the public, despite overwhelming evidence of the virus’s

contagiousness.54

        103.     According to the National Review, citing Chinese sources, on January 14,

the Wuhan City Health Commission issued another statement saying, “Among the close

contacts, no related cases were found.”55

        104.     According to the Wall Street Journal, when President and General Secretary

Xi Jinping, leader of the PRC and CPC, made “his first public statement on the crisis on

January 20, he made no explicit mention of human- to-human transmission.”56




51
   Id.
52
   Amanda St. Amand, Six days of silence when China didn’t warn public of likely pandemic, The St. Louis Post
Dispatch, (Apr. 16, 2020), https://www.stltoday.com/news/national/your-daily-6-nurses-suspended-over-masks-
cheaper-iphone-and-how-six-days-of-silence/collection_a2b87190-132f- 5438-a36d-1c48c64be013.html#1.
53
   Id.
54
   Id.
55
   Jim Geraghty, Devastating Lies, National Review, (March 23, 2020), https://www.nationalreview.com/the-
morning-jolt/chinas-devastating-lies/.
56
   Jeremy Page, How It All Started: China’s Early Coronavirus Missteps, The Wall Street Journal, (Mar. 6, 2020),
https://www.wsj.com/articles/how-it-all-started-chinas-early-coronavirus-missteps-11583508932.


                                                                                                Page 20 of 45

              Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 20 of 45
        105.    By the time President Xi made his statement, millions of travelers passed

through Wuhan, and “more than 3,000 people had been infected during almost a week of

public silence, according to internal documents obtained by The Associated Press and

expert estimates based on retrospective infection data.”57

        106.    The Wuhan City Health Commission continued publicly to deny human-to-

human transmission until January 20,58 at which point a Chinese authorities finally

confirmed for the first time that human-to-human transmission was occurring.59

        107.    On January 20 and 21, 2020, the WHO was able to conduct a mission on the

ground in China and said afterward, “Data collected through detailed epidemiological

investigation and through the deployment of the new test kit nationally suggests that

human-to-human transmission is taking place in Wuhan. More analysis of the

epidemiological data is needed to understand the full extent of human-to-human

transmission.”60

        108.    On January 23, 2020, China began its first steps towards quarantining Wuhan

residents.

        109.    Weeks after the lockdown slowed cases in Wuhan, China continued to

mislead the world about its knowledge of the nature of the virus, and on April 17, 2020, it



57
   Amanda St. Amand, Six days of silence when China didn’t warn public of likely pandemic, The St. Louis Post
Dispatch, (Apr. 16, 2020), https://www.stltoday.com/news/national/your-daily-6-nurses-suspended-over-masks-
cheaper-iphone-and-how-six-days-of-silence/collection_a2b87190-132f- 5438-a36d-1c48c64be013.html#1.
58
   Id.
59
   Lily Kuo, China Confirms Human-to-human Transmission of Coronavirus, The Guardian, (January 20, 2020),
https://www.theguardian.com/world/2020/jan/20/coronavirus-spreads-to-beijing-as-china-confirms-new-cases.
60
   World Health Organization, Mission summary: WHO Field Visit to Wuhan, China 20-21 January 2020, WHO,
(Jan. 22, 2020), https://www.who.int/china/news/detail/22- 01-2020-field-visit-wuhan-china-jan-2020.


                                                                                             Page 21 of 45

             Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 21 of 45
upwardly revised the death toll in Wuhan by more than a thousand cases, attributing the

error to “incorrect reporting, delays and omissions.”61

        110.     Chinese citizen journalists, who posted videos from Wuhan of overcrowded

hospitals and other scenes from the COVID-19 pandemic, have gone missing in recent

weeks.62

        111.     On information and belief, China continues to mislead the world about the

infection rate, fatality rate, and other key statistics of COVID-19.

        112.     China has launched a “massive public relations campaign to avoid blame for

the COVID-19 pandemic” and has spread conspiracy theories that the U.S. military had

spread the virus.63

                        THE EFFECTS OF DEFENDANTS’ ACTIONS
        113.     Due to Defendants’ malfeasance, COVID-19 spread rapidly across the world,

and as of April 20, 2020, the New York Times reports 770,138 confirmed cases in the

United States and 37,186 deaths.64

        114.     As of April 29, 2020, North Carolina has more than 10,000 confirmed

infections from COVID-19, and at least 379 North Carolinians have died.65


61
   Scott Neuman, China Raises Wuhan Death Stats By Half To Account For Reporting Delays and Omissions,
National Public Radio, (Apr. 17, 2020), https://www.npr.org/sections/coronavirus-live-
updates/2020/04/17/836700806/china-raises-wuhan-death-stats-by-half-to-account-for-reporting-delays-and-omiss.
62
   Frank Miles, 2 Wuhan whistleblowers missing months after helping expose coronavirus outbreak, activists say, Fox
News, (Apr. 15, 2020), https://www.foxnews.com/world/wuhan-whistleblowers-missing-exposing-coronavirus.
63
   “Guest on Chinese-produced Arabic-language program claimed US may be to blame for coronavirus pandemic,”
Fox News (Apr. 19, 2020), https://www.foxnews.com/world/chinese-arabic-language-program-us- coronavirus-
pandemic.
64
   The New York Times, Coronavirus in the U.S.: Latest Map and Case Count, The New York Times, (Apr. 20,
2020), https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html.
65
   Simone Jasper, Coronavirus Live Updates, Here’s What To Know In North Carolina, The News and Observer,
(Apr. 29, 2020), https://www.newsobserver.com/news/coronavirus/article242357726.html.


                                                                                                  Page 22 of 45

             Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 22 of 45
        115.     In addition to the toll on human life and health, the pandemic has caused

enormous economic disruptions across the United States and in North Carolina, with tens

of millions of Americans and many thousands of North Carolinians filing jobless claims.66

        116.     Before the pandemic, North Carolina had one of its lowest unemployment

rates of the past decade, but on information and belief, North Carolina’s unemployment

rate is now the highest it has been since the Great Depression.

        117.     The pandemic unleashed by Defendants has had enormous economic impacts

on virtually every citizen of North Carolina.

        118.     Responding to the pandemic has required shutting down businesses,

disrupting ordinary production and trade, and dislocating workers.

        119.     Innumerable citizens of North Carolina have suffered economic losses as a

result of the pandemic. These include loss of jobs, loss of income, loss of business

opportunities, and other economic losses.

        120.     Beyond the costs in terms of health, life, and the economy, the toll to human

relationships has been enormous, as people are unable to visit family and friends, celebrate

major life milestones like high school or college graduations, or even attend Easter or

Passover religious services. Literally every resident of North Carolina has suffered an

economic, emotional, and/or spiritual toll of the coronavirus.




66
  Maximiliano Dvorkin, The Impact of COVID-19 on Labor Markets across the U.S., The Federal Reserve Bank of
St. Louis, (Apr. 13, 2020), https://www.stlouisfed.org/on-the-economy/2020/april/impact-covid-19-labor-markets-us.


                                                                                                 Page 23 of 45

             Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 23 of 45
        121.    Doctors and other medical professionals on the front line are also being

separated from their families.

        122.    In addition to emotional turmoil and economic disruption, Defendants’

course of conduct has inflicted enormous educational disruption on North Carolina students

at every level, from preschool through graduate studies. Schools have been closed for

months, graduations and tests canceled, students isolated at home, libraries closed, and

learning completely disrupted.

                               DEFENDANTS’ ACTIONS AS TO PPE
        123.    On March 13, 2020, the New York Times ran a story documenting China’s

hoarding of PPE, saying China has “claimed mask factory output for itself.”67

        124.    According to the New York Times report, “Peter Navarro, an adviser to

President Trump on manufacturing and trade, contended on Fox Business last month that

China had essentially taken over factories that make masks on behalf of American

companies. Beijing, he said, had opted to ‘nationalize effectively 3M, our company.’”68

        125.    According to the New York Times, “China did not just stop selling masks—

it also bought up much of the rest of the world’s supply.”69




67
   Keith Bradsher, The World Needs Masks. China Makes Them, but Has Been Hoarding Them, The New York
Times, (Mar. 13, 2020), https://www.nytimes.com/2020/03/13/business/masks-china-coronavirus.html.
68
   Id.
69
   Id.


                                                                                          Page 24 of 45

            Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 24 of 45
        126.     Defendants’ hoarding efforts resulted in it going “from being a net exporter

of personal protective equipment, as it is the largest producer in the world, to a net

importer.”70

        127.     According to a recent piece in the Washington Post, White House officials

believe China’s actions of hoarding and importing PPE were a “deliberate attempt by China

to corner the market as it concealed and downplayed the danger posed by the outbreak.”71

        128.     China is not currently allowing U.S. companies to bring PPE or coronavirus

test kits back to the United States, citing quality concerns.72

        129.     The little PPE that China has released has drawn complaints from

governments and hospitals across the world for being faulty, raising the prospect that it is

keeping quality materials for itself while shipping defective equipment elsewhere.73

        130.     On information and belief, the Defendants’ hoarding of PPE has been

motivated, at least in part, by the desire to profit from increased worldwide demand of PPE

during the viral outbreak, including in North Carolina.




70
   Jeff Poor, Navarro: China Went from a Net Exporter of PPE to a Large Net Importer, Fox News, (Apr. 19, 2020),
https://www.breitbart.com/clips/2020/04/19/navarro-china-went-from-a-net-exporter-of-ppe-to-a-large-net-
importer/.
71
   Juliet Eilperin, U.S. Sent Millions of Face Masks to China Early this Year, Ignoring Pandemic Warning Signs,
The Washington Post, (Apr. 18, 2020), https://www.washingtonpost.com/health/us-sent-millions-of-face-masks-to-
china-early-this-year-ignoring-pandemic-warning-signs/2020/04/18/aaccf54a-7ff5-11ea-8013-
1b6da0e4a2b7_story.html.
72
   Kate O’Keeffe, China’s Export Restrictions Strand Medical Goods U.S. Needs to Fight Coronavirus, State
Department Says, The Wall Street Journal, (Apr. 16, 2020), https://www.wsj.com/articles/chinas-export-restrictions-
strand-medical-goods-u-s-needs-to-fight-coronavirus-state-department-says-11587031203?mod=hp_lead_pos2.
73
   David Brunnstrom, U.S. Asks China to Revise Export Rules for Coronavirus Medical Gear, Reuters, (Apr. 16, 2020),
https://www.reuters.com/article/us-heath-coronavirus-usa-china/u-s-asks-china-to-revise-export-rules-for-
coronavirus-medical-gear-idUSKBN21Z07G.



                                                                                                  Page 25 of 45

             Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 25 of 45
       131.   On information and belief, Defendants’ hoarding of PPE has adversely

impaired the ability of health care providers throughout the world, including in the United

States and in North Carolina, from safely and effectively treating patients with the virus.

                             FIRST CLAIM FOR RELIEF
                                   (Public Nuisance)
                                (Against All Defendants)

       132.   Plaintiffs repeat, restate, and incorporate by reference all allegations in

Paragraphs 1 to 130.

       133.   Under North Carolina law, a defendant is liable for the tort of public nuisance

when its conduct unreasonably interferes with a right common of the general public, such

as interference with the public health and public safety.

       134.   As one court has explained, “To constitute a public nuisance, the condition

of things must be such as injuriously affects the community at large.... Whatever tends to

endanger life, or generate disease, and affect the health of the community ... is generally,

at common law, a public nuisance, and a crime.” State ex. rel. Howes v. W.R. Peele Trust,

876 F.Supp. 733 (E.D.N.C. 1995).

       135.   Each Defendant owed a duty to the public, including North Carolina’s

residents, not to offend, interfere with, or damage the common rights of North Carolinians

through fraudulent, reckless, and negligent actions and omissions.

       136.   Defendants, in violation of the International Health Regulations, and in

violation of the common good and North Carolinians’ life and health, failed to quarantine

its population against a virus known to be exceptionally dangerous.



                                                                               Page 26 of 45

           Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 26 of 45
       137.   Defendants, in violation of the common good and North Carolinians’ life and

health, took steps, including (but not limited to) censoring media, ceasing and censoring

research, destroying scientific materials, making false and/or misleading statements to the

international community, hoarding PPE for gain, and punishing medical professionals that

impeded the ability of the medical community and others to stop the spread of COVID-19

and its consequences.

       138.   The repeated unlawful and unreasonable acts and omissions of the

Defendants, including their commercial activities, as alleged herein, have been injurious

to—and have significantly interfered with—the lives, health, and safety of substantial

numbers of North Carolina residents, ruining lives and damaging the public order and

economy of the State of North Carolina.

       139.   As a proximate result of Defendants’ conduct, the State and its residents have

suffered billions and possibly tens of billions of dollars in economic damages, as well as

substantial non-economic damages.

       140.   The conduct of the Defendants was knowing, willful, and in reckless

disregard of the rights of the State and its residents. Defendants demonstrated a complete

indifference to or conscious disregard for the safety of the public and their conduct was

unreasonable and was reckless in light of the known risks to them of COVID-19.

       141.   Defendants have engaged in a continuing course of conduct. Defendants’

unreasonable bad acts—as well as the resulting harm to the health, well-being, safety,




                                                                              Page 27 of 45

           Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 27 of 45
comfort, economic interests, and rights of North Carolina and its residents—continue

unabated.

       WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in favor

of Plaintiffs, jointly and severally against each and every Defendant, as follows: (a)

determine that all Defendants created a public nuisance; (b) order that Defendants pay all

restitution authorized by law; (c) order that all Defendants abate the nuisance, reimburse

the cost of the State’s abatement efforts, and pay compensatory damages for harms caused

by the nuisance; (d) issue injunctive relief; (e) order that Defendants pay punitive damages;

(f) order that Defendants pay all reasonable costs attributable to the prosecution of this civil

action; (g) order that Defendants pay prejudgment interest; and (h) order such further relief

as the Court deems just and appropriate.

                             SECOND CLAIM FOR RELIEF
                  (Strict Liability for Unreasonably Dangerous Activities)
                                   (Against All Defendants)

       142.   Plaintiffs repeat, restate, and incorporate by reference all allegations in

Paragraphs 1 to 140.

       143.   North Carolina recognizes strict liability for abnormally dangerous activities

through adoption of the Restatement (Second) of Torts § 519, which provides: “One who

carries on an abnormally dangerous activity is subject to liability for harm to the person,

land or chattels of another resulting from the activity, although he has exercised the utmost

care to prevent the harm.




                                                                                  Page 28 of 45

            Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 28 of 45
       144.    “In determining whether an activity is abnormally dangerous, the following

factors are to be considered: (a) existence of a high degree of risk of some harm to the

person, land or chattels of others; (b) likelihood that the harm that results from it will be

great; (c) inability to eliminate the risk by the exercise of reasonable care; (d) extent to

which the activity is not a matter of common usage; (e) inappropriateness of the activity to

the place where it is carried on; and (f) extent to which its value to the community is

outweighed by its dangerous attributes.” Restatement (Second) of Torts § 520.

       145.   On information and belief, the Chinese Government Defendants, the

Communist Party, and the Laboratory Defendants engaged in commercial and other

research on coronaviruses through the Wuhan Institute.

       146.   On information and belief, one likely source for the origin of the virus is

through release from the Wuhan Institute, a laboratory with known safety concerns.

       147.   Research on contagious viruses is an unusual activity with a high risk of

harm, and the harm that can result from that research is great, with an inability to eliminate

the risk of harm.

       148.   On information and belief, the type of research carried on at the Wuhan

Institute was inappropriate to the place where the research was conducted, especially in

light of known safety concerns at the lab.

       149.   On information and belief, the community value of the activity at the Wuhan

Institute was low, but the activity was nonetheless dangerous.




                                                                                Page 29 of 45

           Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 29 of 45
       150.   On information and belief, Defendants have engaged in a cover-up about the

origins of the virus, including its release from the Wuhan Institute.

       151.   Defendants, in violation of the common good and North Carolinians’ lives

and health, took steps including (but not limited to) censoring media, ceasing and censoring

research, destroying scientific materials, making false and misleading statements to the

international community, hoarding PPE, and punishing medical professionals that impeded

the ability of the medical community and others to stop the spread of COVID-19 and its

consequences.

       152.   The repeated abnormally dangerous activities of the Defendants, as alleged

herein, have been injurious to—and have significantly interfered with—the lives, health,

and safety of substantial numbers of North Carolina residents, ruining lives and damaging

the public order and economy of the State of North Carolina.

       153.   As a proximate result of Defendants’ conduct, the State and its residents have

suffered billions and possibly tens of billions of dollars in economic damages, as well as

substantial non-economic damages.

       154.   The conduct of the Defendants was knowing, willful, and in reckless

disregard of the rights of the State and its residents. Defendants demonstrated a complete

indifference to or conscious disregard for the safety of the public and their conduct was

unreasonable and was reckless in light of the known risks to them of COVID-19.

       155.   Defendants have engaged in a continuing course of conduct.




                                                                              Page 30 of 45

           Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 30 of 45
       156.   Defendants’ abnormally dangerous activities—as well as the resulting harm

to the health, well-being, safety, comfort, economic interests, and rights of North Carolina

and its residents—continue unabated.

       WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in favor

of Plaintiffs, jointly and severally against each and every Defendant, as follows: (a)

determine that the Chinese Government Defendants, the Communist Party, and the

Laboratory Defendants engaged in abnormally dangerous activities; (b) order that

Defendants pay all civil damages and restitution authorized by law; (c) order that all

Defendants cease the abnormally dangerous activities, reimburse the cost of the State’s

abatement efforts, and pay compensatory damages for harms caused by the abnormally

dangerous activities; (d) issue injunctive relief; (e) order that Defendants pay punitive

damages; (f) order that Defendants pay all reasonable costs attributable to the prosecution

of this civil action; (g) order that Defendants pay prejudgment interest; and (h) order such

further relief as the Court deems just and appropriate.

                            THIRD CLAIM FOR RELIEF
                          (Allowing Transmission of Covid-19)
                                (Against All Defendants)

       157.   Plaintiffs repeat, restate, and incorporate by reference all allegations in

Paragraphs 1 to 155.

       158.   Under North Carolina law, a defendant is liable for breach of duty where a

plaintiff establishes “(1) legal duty on the part of the defendant to conform to a certain

standard of conduct to protect others against unreasonable risks; (2) a breach of that duty;



                                                                               Page 31 of 45

           Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 31 of 45
(3) a proximate cause between the conduct and the resulting injury; and (4) actual damages

to the claimant’s person or property.”

         159.   Under North Carolina law, the doctrine of res ipsa loquitur “simply allows

the plaintiff who can show that the injury does not occur in the absence of negligence to

present to the jury an inference that the defendants were negligent.”

         160.   The unleashing of COVID-19 on the world has caused countless injuries to

public health and economic injuries that would not have occurred in the absence of breach

of duty on the part of Defendants.

         161.   Under North Carolina law, the doctrine of negligence per se applies when the

standard of care is defined by legal rules, and therefore, a violation of the legal rule

constitutes a breach of the duty of care.

         162.   The Chinese Government Defendants had a duty to report “all events which

may constitute a public health emergency of international concern within its territory”

within 24 hours under Article 6.1 of the International Health Regulations, yet it failed to

do so.

         163.   In violation of their duties to the world, Defendants engaged in a cover-up

and misleading public relations campaign, censoring scientists, ordering the destruction

and suppression of valuable research, and refusing cooperation with the global community,

all in violation of international health standards.

         164.   The repeated breaches of duty by the Defendants, as alleged herein, have

been injurious to—and have significantly interfered with—the lives, health, and safety of



                                                                               Page 32 of 45

            Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 32 of 45
substantial numbers of North Carolina residents, ruining lives and damaging the public

order and economy of the State of North Carolina.

       165.   As a proximate result of Defendants’ conduct, the State and its residents have

suffered billions and possibly tens of billions of dollars in economic damages, as well as

substantial non-economic damages.

       166.   The conduct of the Defendants was knowing, willful, and in reckless

disregard of the rights of the State and its residents. Defendants demonstrated a complete

indifference to or conscious disregard for the safety of the public and their conduct was

unreasonable and was reckless in light of the known risks to them of COVID-19.

       167.   Defendants have engaged in a continuing course of conduct. Defendants’

breach of duty and negligence—as well as the resulting harm to the health, well-being,

safety, comfort, economic interests, and rights of North Carolina and its residents—

continue unabated.

       WHEREFORE, Plaintiffs respectfully requests that the Court enter judgment in

favor of Plaintiffs, jointly and severally against each and every Defendant, as follows: (a)

determine that the Defendants were negligent and breached duties owed to North Carolina

and North Carolinians; (b) order that Defendants pay all civil damages and restitution

authorized by law; (c) order that all Defendants cease their negligence, reimburse the cost

of the State’s abatement efforts, and pay compensatory damages for harms caused by their

negligence; (d) issue injunctive relief; (e) order that Defendants pay punitive damages; (f)

order that Defendants pay all reasonable costs attributable to the prosecution of this civil



                                                                               Page 33 of 45

           Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 33 of 45
action; (g) order that Defendants pay prejudgment interest; and (h) order such further relief

as the Court deems just and appropriate.

                            FOURTH CLAIM FOR RELIEF
                              (Unlawful Hoarding of PPE)
                                (Against all Defendants)

       168.   Plaintiffs repeats, restates, and incorporates by reference all allegations in

Paragraphs 1 to 166.

       169.   Defendants have restricted exports of PPE and allowed the export of

ineffective PPE, all while knowing (and even suppressing) the dangers of COVID-19.

       170.   Defendants had a duty not to hoard PPE and not to provide ineffective PPE

to medical providers, and doing so has caused injury across the state of North Carolina,

allowing further spread of COVID-19.

       171.   Defendants’ actions with respect to PPE are commercial activities.

       172.   The repeated breaches of duty by the Defendants, as alleged herein, have

been injurious to and have significantly interfered with the lives, health, and safety of

substantial numbers of North Carolina residents, ruining lives and damaging the public

order and economy of the State of North Carolina.

       173.   As a proximate result of Defendants’ conduct, the State and its residents have

suffered billions and possibly tens of billions of dollars in economic damages, as well as

substantial non-economic damages.

       174.   The conduct of the Defendants was knowing, willful, and in reckless

disregard of the rights of the State and its residents. Defendants demonstrated a complete



                                                                               Page 34 of 45

           Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 34 of 45
indifference to or conscious disregard for the safety of the public and their conduct was

unreasonable and was reckless in light of the known risks to them of COVID-19.

       175.   Defendants have engaged in a continuing course of conduct. Defendants’

breach of duty and negligence—as well as the resulting harm to the health, well-being,

safety, comfort, economic interests, and rights of North Carolina and its residents—

continue unabated.

       WHEREFORE, Plaintiffs respectfully requests that the Court enter judgment in

favor of Plaintiffs, jointly and severally against each and every Defendant, as follows: (a)

determine that the Defendants were negligent and breached duties owed to North Carolina

and North Carolinians; (b) order that Defendants pay all civil damages and restitution

authorized by law; (c) order that all Defendants cease their negligence, reimburse the cost

of the State’s abatement efforts, and pay compensatory damages for harms caused by their

negligence; (d) issue injunctive relief; (e) order that Defendants pay punitive damages; (f)

order that Defendants pay all reasonable costs attributable to the prosecution of this civil

action; (g) order that Defendants pay prejudgment interest; and (h) order such further relief

as the Court deems just and appropriate.

                            FIFTH CLAIM FOR RELIEF
                       (Negligent Infliction of Emotional Distress)
                                (Against all Defendants)

       176. Named Plaintiffs who are natural persons adopt, incorporate by reference, and

restate the foregoing allegations in paragraphs 1 through 174, as if fully set forth herein,

and further allege.



                                                                               Page 35 of 45

           Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 35 of 45
       177. Due to the negligence described herein, Named Plaintiffs and the members of

the classes have suffered discernable physical manifestations and injuries of trauma from

the negligent conduct, including, but not limited, to physical pains, headaches, anxiety, and

insomnia.

       178. These physical injuries and manifestations have been directly caused by the by

the psychological trauma suffered due to Defendant’s egregious conduct and its effect on

themselves and their loved ones.

       179. Named Plaintiffs and the members of the classes have been in close proximity

to the negligent conduct causing their injuries.

       180. Named Plaintiffs and the members of the classes have a close personal

relationship to the directly injured persons if it is not themselves who have been directly

injured.

       181. As a direct and proximate result of Defendants’ conduct as described herein,

Named Plaintiffs and the members of the classes have been injured and harmed, and have

suffered damages and economic harms, and seek actual, special, and compensatory

damages.

                             SIXTH CLAIM FOR RELIEF
                       (Intentional Infliction of Emotional Distress)
                                 (Against all Defendants)

       182. Named Plaintiffs who are natural persons adopt, incorporate by reference, and

restate the foregoing allegations in paragraphs 1 through 180, as if fully set forth herein,

and further allege:



                                                                               Page 36 of 45

            Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 36 of 45
       183. Alternatively to the negligence described herein, Defendants acted

intentionally and/or recklessly out of their own economic self-interest, and knew or should

have known that emotional distress would likely result from their conduct.

       184. Defendants’ conduct, as described herein, was outrageous, going beyond all

bounds of decency, and is utterly intolerable in a civilized world.

       185. Defendants’ conduct has caused severe emotional distress to the Named

Plaintiffs and the members of the classes.

       186. As a direct and proximate result of Defendants’ intentional and reckless

conduct, as described herein, Named Plaintiffs and the members of the classes have been

injured and harmed, and have suffered damages and economic harms, and seek actual,

special, and compensatory damages.


                            SEVENTH CAUSE OF ACTION
                      (Intentional Torts- Toxic Battery/Civil Assault)
                                  (Against all Defendants)

       187. Named Plaintiffs who are natural persons adopt, incorporate by reference, and

restate the foregoing allegations in paragraphs 1 through 185, as if fully set forth herein,

and further allege:

       188. Defendants through their active concealment of the dangers of COVID-19,and

failure to contain it, set in motion a virus (and carriers of the virus) that allow/allowed the

virus to touch Named Plaintiffs and class members in a harmful and offensive manner, and

infecting them.

       189. Defendants acted with the substantial certainty that the harm would occur,

                                                                                 Page 37 of 45

           Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 37 of 45
       190. Alternatively, Defendants’ conduct, as described herein, put Named Plaintiffs

and class members who did not/do not become infected with the virus, in fear of the

imminent toxic battery described herein.

       191. Defendants’ intent for either tort is transferable to the other tort.

       192. As a result of Defendants’ commission of both the toxic battery and civil

assault, Named Plaintiffs and class members have been injured and harmed, and seek

nominal, actual and compensatory damages.


                             EIGHTH CLAIM FOR RELIEF
                                  (Punitive Damages)
                                (Against All Defendants)

       193.   Plaintiffs repeats, restates, and incorporates by reference all allegations in

Paragraphs 1 to 191.

       194.   Defendants are liable to Plaintiffs for compensatory damages as aforesaid,

and, at all times relevant to the allegations contained herein, Defendants’ conduct was

aggravated in that the same was fraudulent, malicious, willful, and wanton in the following

particulars, without limitation thereto:

              A.       Defendants fraudulently, willfully, intentionally, and maliciously

       undertook the course of action as detailed herein;

              B.       Defendants fraudulently, willfully, intentionally, and maliciously

       conspired and confederated with each other to engage in the course of action as

       detailed herein;




                                                                                    Page 38 of 45

           Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 38 of 45
              C.     Defendants had actual knowledge of the fraudulent and malicious

       nature of their conduct;

              D.     Defendants purposefully and willfully engaged in the aforesaid

       conduct with actual knowledge of the damage such would do to Plaintiffs.

       195.   Under the provisions of G.S. 1D-1, punitive damages may be awarded, in an

appropriate case and subject to the provisions of Chapter 1D of the North Carolina General

Statutes, in order to punish a defendant for egregiously wrongful acts and to deter the

defendant and others from committing similar wrongful acts. Such purposes will be

fulfilled by an award of punitive damages against Defendants in this case because there is

evidence of the following:

              A.     Defendants' motives and conduct were reprehensible;

              B.     There was a reasonable likelihood of serious harm;

              C.     Defendants had actual knowledge of the probable consequences of

       their conduct; and

              D.     Defendants are reasonably believed to have the ability to pay punitive

       damages, as will be established by their income and net worth.

       196.   Plaintiffs is entitled to an award of punitive damages on the grounds

hereinabove set forth in an amount to be determined by the trier of fact in its discretion.

                             CLASS ACTION ALLEGTIONS
       197.   The Named Plaintiffs with claims against Defendants asserts North Carolina

Non-Commercial Tort Classes pursuant to Rules 23(a), (b)(1), (b)(2), (b)(3) and/or 23(c)(4)



                                                                                Page 39 of 45

           Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 39 of 45
of the Federal Rules of Civil Procedure, on behalf of themselves and those similarly

situated, against the Defendants for whom they have standing. The Named Plaintiffs

defines the North Carolina Non-Commercial Tort Class as follows: All persons and legal

entities in the State of North Carolina who have suffered injury, damage, and loss related

to the outbreak of the COVID-19 virus.

       198.   Excluded from the Class are the following: (1) the Defendants, and any

parent, subsidiary or affiliate organizations, and the officers, directors, agents, servants, or

employees of same, and the members of the immediate family of any such person; (2) all

persons and entities who timely opt out of this proceeding; (3) all persons who have given

valid releases releasing Defendants from the claims asserted in this Complaint; (4) all

persons who, prior to the filing of this Complaint, have filed a non- class action claim

against the Defendants (or any of them) for the claims asserted in this Complaint; and (5)

the judge(s) to whom this case is assigned, their employees and clerks, and immediate

family members.

       199.   The Class is sufficiently numerous such that the joinder of all members of

the Classes in a single action is impracticable. The population of the State of North Carolina

is over 10.5 million people, and a substantial majority of those persons and related entities

have been or will in the immediate future be affected by Defendants’ wrongful conduct.

       200.   There are numerous common questions of law and fact that predominate over

any questions affecting only individual members of the Classes and/or Subclasses. Among

these common questions of law and fact are the following:



                                                                                  Page 40 of 45

           Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 40 of 45
              A.     Whether Defendants’ conduct was negligent and/or reckless;

              B.     Whether Defendant’s conduct was clearly contrary to the precepts of

       humanity;

              C.     Whether Defendants’ conduct violated established laws within the

       PRC; and

              D.     Whether the PRC’s bio-weapons labs are ultra-hazardous activities,

       and caused the release of the virus;

       201.   The claims of the Named Plaintiffs are typical of the claims of each member

of the Class in that, among other issues:

              A.     The Named Plaintiffs’ claims arise from the same course of conduct

       of Defendants giving rise to the claims of other Class Members;

              B.     The claims of the Named Plaintiffs and each member of the Class are

       based upon the same legal theories;

              C.     The Named Plaintiffs and each member of the Classes have an interest

       in prevailing on the same legal claims;

              D.     The types of damages incurred by the Named Plaintiffs are similar to

       those incurred by the other Class Members;

              E.     The defenses asserted by Defendants will be very similar, if not

       identical, as to the Named Plaintiffs and all Class Members.

       202.   Named Plaintiffs are adequate representatives of the Classes in which they

participate because, together with their legal counsel, they will fairly and adequately



                                                                            Page 41 of 45

           Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 41 of 45
protect the interests of the Class. Named Plaintiffs and all Class Members have a similar,

if not identical interest in obtaining the relief sought. Proof of the claims of the Named

Plaintiffs will also prove the claims of the Class. Named Plaintiffs are not subject to any

unique defenses. Named Plaintiffs have no known conflict with the Class and are

committed to the vigorous prosecution of this action.

       203.   The undersigned counsel is competent counsel, and such counsel will fairly

and adequately protect the interests of the Classes

       204.   The various claims asserted in this action are certifiable under the provisions

of Federal Rules of Civil Procedure 23(b)(1) because prosecuting separate actions by or

against individual Class Members would create a risk of inconsistent or varying

adjudications with respect to individual Class Members that would establish incompatible

standards of conduct for the party opposing the Class; or adjudications with respect to

individual Class Members that, as a practical matter, would be dispositive of the interests

of the other Class Members who are not parties to the individual adjudications, or would

substantially impair or impede their ability to protect their interests.

       205.   The claims for injunctive relief in this case are certifiable under Fed. R. Civ.

P. 23(b) (2). Defendants have acted or refused to act on grounds that apply generally to the

Class, so that final injunctive relief and/or declaratory relief is appropriate respecting the

Class as a whole.

       206.   Plaintiffs’ legal claims are properly certified pursuant to Rule 23(b)(3) in

that: (1) a class action is superior in this case to other methods of dispute resolution; (2)



                                                                                Page 42 of 45

           Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 42 of 45
the Class Members have an interest in class adjudication rather than individual adjudication

because of their overlapping rights; (3) it is highly desirable to concentrate the resolution

of these claims in this single forum because it would be difficult and highly unlikely that

the affected Class Members would protect their rights on their own without this class action

case; (4) the disparity between the resources of Defendants and Class Members would

make prosecution of individual actions a financial hardship on Class Members; (5) the

prosecution of separate actions by individual Class Members, or the individual joinder of

all Class Members is impractical and would create a massive and unnecessary burden on

the Court’s resources; and (6) Management of the class will be efficient and far superior to

the management of individual lawsuits. Moreover, currently, the undersigned counsel is

unaware of any other pending litigation regarding this controversy with respect to the

claims asserted here.

       207.   The issues particularly common to the Class Members’ claims, some of

which are identified above, are alternatively certifiable pursuant to Fed. R. Civ. P. 23(c)

(4), as resolution of these issues would materially advance the litigation, and class

resolution of these issues is superior to repeated litigation of these issues in separate trials.

       208.   Named Plaintiffs have retained counsel to represent them in this lawsuit, and

is obligated to pay said counsel reasonable attorneys’ fees provided recovery is obtained.

       WHEREFORE, Plaintiffs respectfully requests that the Court certify this as a class

action under the Federal Rules of Civil Procedure; and further Plaintiffs respectfully




                                                                                   Page 43 of 45

           Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 43 of 45
request that the Court enter judgment in favor of Plaintiffs and the Class, and enter an order

jointly and severally against each and every Defendant that:

       (a)     Awards Plaintiffs and the Class all restitution authorized by law;

       (b)     Enters injunctive relief;

       (c)     Awards Plaintiffs and the Class all civil penalties authorized by law;

       (d)     Awards Plaintiffs and the Class all actual damages authorized by law;

       (e)     Awards Plaintiffs and the Class all direct and consequential damages

authorized by law;

       (f)     Order that all Defendants abate the nuisance and pay compensatory damages

and other damages for harms caused by the nuisance;

       (g)     Order that the Chinese Government Defendants, the Communist Party, and

the Laboratory Defendants cease engaging in the abnormally dangerous activities,

reimburse the cost of the State’s abatement efforts, and pay compensatory and other

damages for harms caused by the abnormally dangerous activities;

       (h)     Awards Plaintiffs and the Class punitive damages against Defendants;

       (I)     Awards Plaintiffs and the Class all reasonable costs attributable to the

prosecution of this civil action authorized by law;

       (j)     Awards Plaintiffs and the Class all pre-judgment interest authorized by law;

and

       (k)     Awards Plaintiffs and the Class such further relief as the Court deems just

and appropriate.



                                                                                Page 44 of 45

             Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 44 of 45
Respectfully submitted, this 14 day of May 2020.


                                              /s/ James Barrett Wilson
                                              JAMES BARRETT WILSON, JR.
                                              NC State Bar 18752
                                              411 Waughtown Street
                                              Winston-Salem, NC 27127
                                              Phone: (336) 773-0059
                                              Fax: (336)773-0061
                                              Email: james@jbwilsonlaw.com
                                              Attorney for Plaintiffs




                                                               Page 45 of 45

   Case 1:20-cv-00433 Document 1 Filed 05/15/20 Page 45 of 45
